                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Robert Burks,                                             Case No. 19-cv-1448 (WMW/DTS)

                              Plaintiff,
                                                         ORDER ADOPTING
        v.                                         REPORT AND RECOMMENDATION

 MN Disability Law Center,

                              Defendant.


       This matter is before the Court on the October 4, 2019 Report and Recommendation

(R&R) of United States Magistrate Judge David T. Schultz.               (Dkt. 11.) The R&R

recommends dismissing Plaintiff Robert Burks’s complaint without prejudice for failure to

prosecute, Fed. R. Civ. P. 41(b), including Burks’s failure to pay the filing fee. Objections

to the R&R have not been filed in the time period permitted.

       In the absence of timely objections, the Court reviews an R&R for clear error. See

Fed. R. Civ. P. 72(b) advisory committee’s note (“When no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.”); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per

curiam). Having carefully performed this review, the Court finds no clear error and adopts

the R&R.

       Based on the R&R and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

       1.     The October 4, 2019 R&R, (Dkt. 11), is ADOPTED.
     2.    Plaintiff Robert Burks’s complaint, (Dkt. 1), is DISMISSED WITHOUT

           PREJUDICE.

     LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: November 15, 2019                    s/Wilhelmina M. Wright
                                            Wilhelmina M. Wright
                                            United States District Judge




                                     2
